Case 9:19-cv-81305-AHS Document 1 Entered on FLSD Docket 09/24/2019 Page 1 of 15



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA


     OFFICE DEPOT, INC. a Delaware
     Corporation, and THE OFFICE CLUB, INC.,
     a California Corporation,
                                                                Case No.:
                              Plaintiffs,

                    v.

     ELEMENTUM LTD., f/k/a ELEMENTUM
     SCM (CAYMAN) LTD., a Foreign Limited
     Partnership,

                            Defendant.
     ____                                            /

                     COMPLAINT FOR TRADEMARK INFRINGEMENT,
                      UNFAIR COMPETITION AND RELATED CLAIMS
                             INJUNCTIVE RELIEF SOUGHT

         Plaintiffs, Office Depot, Inc. and The Office Club, Inc. (hereinafter collectively “Plaintiffs”

  or “Office Depot”), by and through undersigned counsel, hereby sue Defendant, Elementum LTD,

  f/k/a Elementum SCM (Cayman) LTD. (hereinafter “Defendant”), and alleges as follows:

                                    NATURE OF THE ACTION

         This is an action for trademark infringement, unfair competition, and misappropriation of

  likeness arising from Defendant’s unauthorized use of (1) Office Depot’s longstanding and

  federally registered OFFICE DEPOT trademarks; and (2) the commercial likeness of Office

  Depot’s Chief Executive Officer, Mr. Gerry Smith (hereinafter “Mr. Smith”). Defendant is using

  the OFFICE DEPOT Trademarks (defined below) and Mr. Smith’s likeness to falsely suggest that

  Office Depot sponsors and/or endorses Defendant’s products and services. Defendant’s conduct is

  unlawful and must be enjoined.




             350 EAST LAS OLAS BOU LEVARD | SUITE 1000 | FORT LAUDERDALE, FLORIDA 33301
                    t: (954) 525-9900 | f: (954) 523-2872 | WWW.BERGERSINGERMAN.COM
Case 9:19-cv-81305-AHS Document 1 Entered on FLSD Docket 09/24/2019 Page 2 of 15



                                    JURISDICTION AND VENUE

           1.      This Court has original jurisdiction over Office Depot’s claims for federal trademark

  infringement and federal unfair competition under 28 U.S.C. §§ 1331 and 1338(a) and 15 U.S.C. §

  1121 in that said claims arise under the Trademark Laws of the United States, 15 U.S.C. §§ 1051

  et seq. This court has supplemental jurisdiction over Office Depot’s claims for common law unfair

  competition, common law misappropriation of likeness, and violation of Fla. Stat. §540.08 pursuant

  to 28 U.S.C. §1376(a).

           2.      This Court has personal jurisdiction over Defendant in that it does business in the

  State of Florida and in this District. Defendant purposefully availed itself to the State of Florida

  when it contracted to provide software-related services for Office Depot, having visited Office

  Depot’s headquarters in Florida on numerous occasions.

           3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a substantial

  part of the events giving rise to the claim occurred in this District.

                                             THE PARTIES

           4.      Plaintiff Office Depot, Inc. is a corporation organized and existing under the laws of

  the state of Delaware and has offices at 6600 North Military Trail, Boca Raton, Florida 33496.

  Office Depot, Inc., is a leading business-to-business (“B2B”) integrated distribution company

  providing business services and supplies, products, and technology solutions to companies of all

  sizes.

           5.      Plaintiff The Office Club, Inc. is a corporation organized and existing under the laws

  of the state of California and has offices at 6600 North Military Trail, Boca Raton, Florida 33496.

  The Office Club, Inc. is a wholly owned subsidiary of Office Depot, Inc. and is its intellectual

  property holding company.
                                                     2

                350 EAST LAS OLAS BOU LEVARD | SUITE 1000 | FORT LAUDERDALE, FLORIDA 33301
                       t: (954) 525-9900 | f: (954) 523-2872 | WWW.BERGERSINGERMAN.COM
Case 9:19-cv-81305-AHS Document 1 Entered on FLSD Docket 09/24/2019 Page 3 of 15




         6.      Upon information and belief, Defendant is a foreign limited partnership organized

  and existing under the laws of the Cayman Islands, with its principal place of business located at

  1300 Terra Bella Avenue, Suite 200, Mountain View, California 34043. Upon information and

  belief, Defendant is in the business of offering supply chain automation software and related

  products and services.

                              FACTS COMMON TO ALL COUNTS

         7.      Office Depot offers a comprehensive set of business products and services including

  office supplies and technology solutions. Office Depot provides its services and sells products to

  small, medium, and enterprise businesses through its fully integrated omni-channel platform of

  approximately 1,400 stores, its online presence, and its dedicated sales professionals and

  technicians. (hereinafter the “Office Depot Services”). Office Depot has over 44,000 employees.

         8.      Since 1986, Office Depot has continuously used the name and trademark OFFICE

  DEPOT in the United States in connection with the Office Depot Services. In addition to the

  OFFICE DEPOT word mark, Office Depot uses certain stylized marks and logos incorporating

  OFFICE DEPOT (hereinafter collectively the “OFFICE DEPOT Trademarks”).

         9.      Office Depot is the owner of the following United States Trademark Registrations

  covering the OFFICE DEPOT Trademarks (hereinafter collectively the “OFFICE DEPOT

  Registrations”):

   Mark                                 Goods/Services       Registration        Date of First
   U.S. Reg. No.                                             Date                Use in
                                                                                 Commerce
   OFFICE DEPOT                         Retail office        July 21, 1987       October 9, 1986
                                        supply store
   (Reg. No. 1,449,065)                 services



                                                  3

              350 EAST LAS OLAS BOU LEVARD | SUITE 1000 | FORT LAUDERDALE, FLORIDA 33301
                     t: (954) 525-9900 | f: (954) 523-2872 | WWW.BERGERSINGERMAN.COM
Case 9:19-cv-81305-AHS Document 1 Entered on FLSD Docket 09/24/2019 Page 4 of 15



   Mark                                  Goods/Services       Registration        Date of First
   U.S. Reg. No.                                              Date                Use in
                                                                                  Commerce


   OFFICE DEPOT                          Printed matter       December 5,         December 31,
                                         including catalogs 1995                  1986
   (Reg. No. 1,939,705)                  for office supplies,
                                         business
                                         machines, and
                                         furniture

   OFFICE DEPOT                          Printed matter,   December 10,           December 31,
                                         namely,           2002                   1986
   (Reg. No. 2,659,506)                  magazines,
                                         newsletters,
                                         pamphlets,
                                         brochures, flyers
                                         and catalogs for
                                         office supplies,
                                         business machines
                                         and office
                                         furniture

                                         Retail and on-line   June 20, 2006       January 31,
                                         retail store                             2002
                                         services featuring
                                         office supplies,
   (Reg. No. 3,105,571)                  office machines
                                         and office
                                         furniture

  A true and correct copy of the U.S. Patent & Trademark Office (“USPTO”) Certificates of

  Registration for the OFFICE DEPOT Registrations are attached hereto as Exhibit A.

         10.      Office Depot owns other federal trademark registrations for the OFFICE DEPOT

  Trademarks including U.S. Reg. Nos. 3,546,376; 4,411,400; 4,451,866; 4,481,660; 4,485,410;

  5,011,498; and 5,282,342.

         11.      The OFFICE DEPOT Registrations are valid, subsisting, and in full force and

  effect, and therefore, pursuant to 15 U.S.C. § 1057(c), confer to Office Depot a nationwide right of


                                                   4

               350 EAST LAS OLAS BOU LEVARD | SUITE 1000 | FORT LAUDERDALE, FLORIDA 33301
                      t: (954) 525-9900 | f: (954) 523-2872 | WWW.BERGERSINGERMAN.COM
Case 9:19-cv-81305-AHS Document 1 Entered on FLSD Docket 09/24/2019 Page 5 of 15



  exclusive use of the OFFICE DEPOT Trademarks or any mark likely to cause confusion with

  these marks in connection with the services specified in the registration. The OFFICE DEPOT

  Registrations are incontestable pursuant to 15 U.S.C. § 1065.

         12.      The relevant consuming public has come to recognize the OFFICE DEPOT

  Trademarks as identifying the Office Depot Services. Since at least as early as October 1986, Office

  Depot has engaged in extensive advertising and promotion of the OFFICE DEPOT Trademarks

  to identify the Office Depot Services. Office Depot spends approximately $270 million annually

  on advertising and marketing. Office Depot has an integrated marketing campaign that includes

  online, print, and multimedia advertising and promotion. To that end, Office Depot extensively

  markets, promotes, offers for sale, and sells its products and services through its Internet website

  located at www.officedepot.com.       A true and correct screenshot of Office Depot’s website

  homepage is attached as Exhibit B.

         13.      The strong public recognition of the OFFICE DEPOT Trademarks is further

  evidenced by the company’s extensive sales. For the 2018 fiscal year, Office Depot’s reported

  revenue exceeded $11 Billion. Most of these sales were made under the OFFICE DEPOT

  Trademarks.

         14.      Accordingly, the OFFICE DEPOT Trademarks are famous and widely recognized

  by members of the relevant consuming public as the source of the Office Depot Services and Office

  Depot has developed substantial goodwill in connection with the OFFICE DEPOT Trademarks.

         15.      Mr. Smith has been the Chief Executive Officer of Office Depot since February

  2017. Mr. Smith regularly appears in interviews and public relations matters on behalf of Office

  Depot in order to promote the Office Depot Services and enhance its reputation in the marketplace.

         16.      Office Depot is authorized in writing to license and enforce the commercial use of

                                                   5

               350 EAST LAS OLAS BOU LEVARD | SUITE 1000 | FORT LAUDERDALE, FLORIDA 33301
                      t: (954) 525-9900 | f: (954) 523-2872 | WWW.BERGERSINGERMAN.COM
Case 9:19-cv-81305-AHS Document 1 Entered on FLSD Docket 09/24/2019 Page 6 of 15



  Mr. Smith’s name and likeness.

                                DEFENDANT’S WRONGFUL ACTS

         17.      Based on information and belief, Defendant’s software business began operations

  some time in 2014.

         18.      Defendant prominently displays and advertises its software products and services

  through its Internet website located at www.elementum.com.            A true and correct copy of

  Defendant’s homepage is attached as Exhibit C.

         19.      Based upon information and belief, Defendant offers its software and related

  products and services throughout the United States, including in Florida.

         20.      In August 2017, Office Depot engaged Defendant to provide certain products and

  services, including a license for supply chain management software, the development of a supply

  chain “situation room,” and related implementation, deployment, and training services.

         21.      As part of Office Depot’s engagement with Defendant, the parties agreed that any

  joint publicity and marketing efforts would always be subject to Defendant’s compliance with

  Office Depot’s Trademark Usage Policy (the “Trademark Policy”).

         22.      The Trademark Policy expressly states that “[t]he Office Depot Trademarks may not

  be used in any manner that express or might imply Office Depot’s affiliation, sponsorship,

  endorsement, certification, or approval, of any third-party product or service” and that “[t]he Office

  Depot Trademarks may not be used in any a [sic] false, misleading, derogatory, or otherwise

  defamatory manner.”

         23.      During the initial stages of the relationship between Office Depot and Defendant,

  Office Depot permitted Defendant to identify Office Depot as a customer via its website. Defendant

  created “testimonial” pages on its website which include the name and/or photograph of Mr. Smith


                                                    6

               350 EAST LAS OLAS BOU LEVARD | SUITE 1000 | FORT LAUDERDALE, FLORIDA 33301
                      t: (954) 525-9900 | f: (954) 523-2872 | WWW.BERGERSINGERMAN.COM
Case 9:19-cv-81305-AHS Document 1 Entered on FLSD Docket 09/24/2019 Page 7 of 15



  alongside a stylized version of one of the OFFICE DEPOT Trademarks. A true and correct and

  correct     screen     shot   of   one   such   example     from   Defendant’s     website,   found   at

  www.elementum.com/supply-chain-customers, is attached as Exhibit D.

            24.      In early 2019, despite Office Depot having paid Defendant in excess of

  $6,000,000.00 for initial implementation, deployment, and license fees, Defendant began missing

  material milestones at an increasing rate. It also became apparent that Defendant’s software was

  not meeting promised specifications. Defendant later stated that it was “undergoing a major

  restructuring” and represented that the resources that were assigned to the Office Depot project

  were no longer with the company.

            25.      As a result of Defendant’s failure to perform, on July 12, 2019, Office Depot wrote

  to Defendant demanding, among other things, that Defendant immediately:

                  (1) cease and desist from using any Office Depot trademarks on its website and
                  in any other part of its business where they may be displayed, (2) cease and
                  desist from using any and all images and/or videos of [Mr. Smith], or the
                  likeness of any other Office Depot Employee, on its website or in any other part
                  of its business where they may be displayed, and (3) cease and desist from
                  stating or implying that Office Depot endorses Elementum in any way.

  A true and correct copy of the July 12, 2019 letter is attached as Exhibit E.

            26.      Defendant has not responded to the July 12, 2019 letter and has not removed the

  OFFICE DEPOT Trademarks or the name, portrait, photograph, and likeness of Mr. Smith from

  its website.

            27.      Defendant without authorization is using the OFFICE DEPOT Trademarks to

  create a false and misleading impression that Office Depot is affiliated with or sponsors and

  endorses Defendant and its products and services. Such use has caused and is likely to cause

  confusion, mistake, and deception of consumers as to the sponsorship of Defendant’s services.

            28.      Defendant without consent is using the name, portrait, photograph, and likeness of
                                                       7

                  350 EAST LAS OLAS BOU LEVARD | SUITE 1000 | FORT LAUDERDALE, FLORIDA 33301
                         t: (954) 525-9900 | f: (954) 523-2872 | WWW.BERGERSINGERMAN.COM
Case 9:19-cv-81305-AHS Document 1 Entered on FLSD Docket 09/24/2019 Page 8 of 15



  Mr. Smith to create a false and misleading impression that Office Depot and/or Mr. Smith is

  affiliated with or sponsors and endorses Defendant and its products and services. Such use violates

  Mr. Smith’s right of publicity, which Office Depot has exclusive right to license and enforce.

          29.      Defendant has full knowledge of Office Depot’s exclusive rights in the OFFICE

  DEPOT Trademarks and Mr. Smith’s right of publicity. Defendant has acted in willful and

  intentional disregard thereof with the specific intent to deceive and mislead consumers as to the

  affiliation and sponsorship of the products and services offered by Defendant.

                             COUNT I
    FEDERAL TRADEMARK INFRINGEMENT IN VIOLATION OF 15 U.S.C. §1114(1)

          Office Depot repeats and incorporates each and every allegation in paragraphs 1 through

  29, as if fully stated herein.

          30.      Office Depot has priority in and to the OFFICE DEPOT Trademarks, having used

  the trademarks for nearly thirty-five years prior to Defendant’s unauthorized use of same.

          31.      Office Depot has senior, superior, valid, and enforceable rights in and to the

  federally-registered OFFICE DEPOT Trademarks.

          32.      Defendant is using the stylized “Office Depot” name and trademark which is

  identical or virtually identical to Office Depot’s federally-registered OFFICE DEPOT Trademarks

  in a manner that falsely suggests Office Depot is affiliated with or sponsors and endorses Defendant

  and Defendant’s products and services. Such use has caused and is likely to cause confusion or

  mistake or to deceive persons into the erroneous belief that Defendant’s products and services are

  authorized, sponsored by, or connected in some way with Office Depot.

          33.      Defendant has acted with full knowledge of Office Depot’s rights and priority in and

  to the OFFICE DEPOT Trademarks and with the intent and purpose of appropriating and trading

  upon the goodwill and reputation of Office Depot.

                                                    8

                350 EAST LAS OLAS BOU LEVARD | SUITE 1000 | FORT LAUDERDALE, FLORIDA 33301
                       t: (954) 525-9900 | f: (954) 523-2872 | WWW.BERGERSINGERMAN.COM
Case 9:19-cv-81305-AHS Document 1 Entered on FLSD Docket 09/24/2019 Page 9 of 15



          34.      Defendant’s unlawful acts are not authorized or licensed by Office Depot.

          35.      Defendant’s acts constitute infringement of Office Depot’s federally registered

  OFFICE DEPOT Trademarks in violation of Section 32(1) of the Lanham Act, as amended, 15

  U.S.C. § 1114(1).

          36.      By reason of the acts of Defendant herein alleged, Office Depot has suffered and,

  unless Defendant is restrained from continuing its wrongful acts, will continue to suffer serious and

  irreparable harm for which it has no adequate remedy at law.

                                 COUNT II
       FEDERAL UNFAIR COMPETITION AND FALSE DESIGNATION OF ORIGIN
                      IN VIOLATION OF 15 U.S.C. § 1125(a)

          Office Depot repeats and incorporates each and every allegation in paragraphs 1 through

  29, as if fully stated herein.

          37.      Office Depot has priority in and to the OFFICE DEPOT Trademarks, having used

  the trademarks for nearly thirty-five years prior to Defendant’s unauthorized use of same.

          38.      Office Depot has senior, superior, valid, and enforceable rights in and to the

  OFFICE DEPOT Trademarks.

          39.      Defendant is using the stylized “Office Depot” name and trademark which is

  identical or virtually identical to Office Depot’s OFFICE DEPOT Trademarks, in a manner that

  falsely suggests that Office Depot is affiliated with or sponsors and endorses Defendant and

  Defendant’s products and services.

          40.      Defendant’s acts have caused and are likely to cause confusion or mistake or deceive

  the public and potential and actual customers into believing that Defendant’s products and services

  are affiliated with, sponsored by, or somehow connected with Office Depot.

          41.      Defendant falsely represents to the public that the Defendant’s products and services


                                                     9

                350 EAST LAS OLAS BOU LEVARD | SUITE 1000 | FORT LAUDERDALE, FLORIDA 33301
                       t: (954) 525-9900 | f: (954) 523-2872 | WWW.BERGERSINGERMAN.COM
Case 9:19-cv-81305-AHS Document 1 Entered on FLSD Docket 09/24/2019 Page 10 of 15



   are authorized, endorsed, sponsored, or otherwise approved by Office Depot.

             42.      Defendant has acted with full knowledge of Office Depot’s rights in and to the

   OFFICE DEPOT Trademarks and with the intent to cause confusion or mistake or to deceive the

   public.

             43.      By continuing to use the name and trademark “Office Depot” and related logo,

   Defendant is trading upon the valuable goodwill which has been developed by Office Depot through

   years of advertising, promoting, and using the OFFICE DEPOT Trademarks.

             44.      Defendant’s unlawful acts were not authorized or licensed by Office Depot.

             45.      Defendant’s unlawful acts constitute unfair competition, false designation of origin

   and false description in violation of 15 U.S.C. § 1125(a).

             46.      Office Depot has been, and will be, irreparably damaged by Defendant’s false

   designations, false descriptions, and false representations in that consumers are likely to be induced

   into dealing with Defendant in the mistaken belief that Defendant’s products and services are

   authorized, endorsed, sponsored by or otherwise approved by Office Depot. Office Depot has

   suffered and, unless Defendant is restrained from continuing the wrongful acts, will continue to

   suffer serious and irreparable harm for which it has no adequate remedy at law.

                                          COUNT III
                                COMMON LAW UNFAIR COMPETITION

             Office Depot repeats and incorporates each and every allegation in paragraphs 1 through

   29, as if fully stated herein.

             47.      Office Depot has priority in and to the OFFICE DEPOT Trademarks, having used

   the trademarks for nearly thirty-five years prior to Defendant’s unauthorized use of same.

             48.      Office Depot has senior, superior, valid, and enforceable rights in and to the

   OFFICE DEPOT Trademarks.

                                                       10

                   350 EAST LAS OLAS BOU LEVARD | SUITE 1000 | FORT LAUDERDALE, FLORIDA 33301
                          t: (954) 525-9900 | f: (954) 523-2872 | WWW.BERGERSINGERMAN.COM
Case 9:19-cv-81305-AHS Document 1 Entered on FLSD Docket 09/24/2019 Page 11 of 15



             49.      Defendant is using the stylized “Office Depot” name and trademark which is

   identical or virtually identical to Office Depot’s OFFICE DEPOT Trademarks, in a manner that

   falsely suggests that Office Depot is affiliated with or sponsors and endorses Defendant and

   Defendant’s products and services.

             50.      Defendant’s acts have caused and are likely to cause confusion or mistake or deceive

   the public and potential and actual customers into believing that Defendant’s products and services

   are affiliated with, sponsored by, or somehow connected with Office Depot.

             51.      Defendant falsely represents to the public that Defendant’s products and services are

   authorized, endorsed, sponsored, or otherwise approved by Office Depot.

             52.      Defendant has acted with full knowledge of Office Depot’s rights in and to the

   OFFICE DEPOT Trademarks and with the intent to cause confusion or mistake or to deceive the

   public.

             53.      By continuing to use the stylized “Office Depot” name and trademark, Defendant is

   trading upon the valuable goodwill which has been developed by Office Depot through years of

   advertising, promoting, and using the OFFICE DEPOT Trademarks.

             54.      Defendant’s unlawful acts were not authorized or licensed by Office Depot.

             55.      Defendant’s unlawful acts constitute unfair competition, false designation of origin

   and false description in violation of the common law of the State of Florida.

             56.      Office Depot has been, and will be, irreparably damaged by Defendant’s false

   designations, false descriptions, and false representations in that consumers are likely to be induced

   into dealing with Defendant in the mistaken belief that Defendant’s products and services are

   authorized, endorsed, sponsored by or otherwise approved by Office Depot. Office Depot has

   suffered and, unless Defendant is restrained from continuing the wrongful acts, will continue to

   suffer serious and irreparable harm for which it has no adequate remedy at law.
                                                       11

                   350 EAST LAS OLAS BOU LEVARD | SUITE 1000 | FORT LAUDERDALE, FLORIDA 33301
                          t: (954) 525-9900 | f: (954) 523-2872 | WWW.BERGERSINGERMAN.COM
Case 9:19-cv-81305-AHS Document 1 Entered on FLSD Docket 09/24/2019 Page 12 of 15




                                    COUNT IV
                   UNAUTHORIZED PUBLICATION OF NAME OR LIKENESS
                         IN VIOLATION OF FLA. STAT. § 540.08

           Office Depot repeats and incorporates each and every allegation in paragraphs 1 through

   29, as if fully stated herein.

           57.      Office Depot is authorized in writing to license and enforce the commercial use of

   the name, portrait, photograph, or other likeness of its Chief Executive Office, Mr. Smith.

           58.      Defendant, without consent or authorization from Office Depot or Mr. Smith, has

   published and is displaying on its website the name, portrait, photograph, or other likeness of Mr.

   Smith for commercial or advertising purposes. Namely, Defendant without authorization is using

   Mr. Smith’s likeness to suggest that Office Depot and/or Mr. Smith endorses or sponsors

   Defendant’s products and services.

           59.      None of the exceptions set forth in Fla. Stat. § 540.08(4) apply to Defendant’s

   unauthorized publication and display of Mr. Smith’s likeness.

           60.      Office Depot has suffered and, unless Defendant is restrained from continuing the

   wrongful violation of Fla. Stat. § 540.08, will continue to suffer serious and irreparable harm for

   which it has no adequate remedy at law.

                                      COUNT III
                           COMMON LAW INVASION OF PRIVACY
                      AND MISAPPROPRIATION OF NAME AND LIKENESS

           Office Depot repeats and incorporates each and every allegation in paragraphs 1 through

   29, as if fully stated herein.

           61.      Office Depot is authorized in writing to license and enforce the commercial use of

   the name, portrait, photograph, or other likeness of its Chief Executive Office, Mr. Smith.

           62.      Defendant, without consent or authorization from Office Depot or Mr. Smith, has
                                                    12

                 350 EAST LAS OLAS BOU LEVARD | SUITE 1000 | FORT LAUDERDALE, FLORIDA 33301
                        t: (954) 525-9900 | f: (954) 523-2872 | WWW.BERGERSINGERMAN.COM
Case 9:19-cv-81305-AHS Document 1 Entered on FLSD Docket 09/24/2019 Page 13 of 15



   published and is displaying on its website the name, portrait, photograph, or other likeness of Mr.

   Smith for commercial or advertising purposes. Namely, Defendant is using without authorization

   Mr. Smith’s likeness to suggest that Office Depot and/or Mr. Smith endorses or sponsors

   Defendant’s services.

          63.      Office Depot has suffered and, unless Defendant is restrained from continuing the

   wrongful violation of Mr. Smith’s right of privacy under the common law of the State of Florida,

   will continue to suffer serious and irreparable harm for which it has no adequate remedy at law.

                                        PRAYER FOR RELIEF

          WHEREFORE, Office Depot prays that the Court find against Defendant on all causes of

   action herein, and:

          A.       Preliminarily and permanently enjoin and restrain Defendant, its officers, directors,

   principals, managers, agents, servants, employees, and attorneys, and those in active concert or

   participation with any of the foregoing, from:

                   (1)     Advertising, promoting, offering for sale, or providing in any manner any

   goods or services in connection with or bearing the name or mark OFFICE DEPOT, or any mark

   confusingly similar to OFFICE DEPOT, and/or making any use of such mark or name which is

   confusingly similar thereto or to the OFFICE DEPOT Trademarks;

                   (2)     Publishing, printing, displaying, or otherwise publicly using for purposes of

   trade or any commercial or advertising purpose the name, portrait, photograph, or other likeness of

   Mr. Smith;

                   (3)     Representing or suggesting in any fashion to any third party that Defendant’s

   services are affiliated with, sponsored by, or otherwise connected with Office Depot or Mr. Smith;

                   (4)     Doing any other acts calculated or likely to cause confusion or mistake in the
                                                     13

                350 EAST LAS OLAS BOU LEVARD | SUITE 1000 | FORT LAUDERDALE, FLORIDA 33301
                       t: (954) 525-9900 | f: (954) 523-2872 | WWW.BERGERSINGERMAN.COM
Case 9:19-cv-81305-AHS Document 1 Entered on FLSD Docket 09/24/2019 Page 14 of 15



   mind of the public or to lead consumers into the belief that Defendant’s services are authorized,

   sponsored, licensed, endorsed, promoted, or condoned by Office Depot or Mr. Smith, or are

   otherwise affiliated with or connected to Office Depot or Mr. Smith; and

                  (5)     Otherwise competing unfairly with Office Depot;

                 B.       Order Defendant to file with the Court and serve upon Office Depot, within

   thirty (30) days of the entry of the injunction prayed for herein, a report in writing under oath setting

   forth in detail the form and manner in which it has complied with the preliminary and/or permanent

   injunction, pursuant to 15 U.S.C. § 1116(a);

                 C.       Order that Defendant, in accordance with 15 U.S.C. §§ 1116(d) and 1118,

   be required to deliver up to be impounded during the pendency of this action all infringing

   advertising, promotional, or other materials in its possession or under its control, and to deliver up

   for destruction all infringing copies or materials used for reproducing or infringing the OFFICE

   DEPOT Trademarks;

                 D.       Order Defendant to pay to Office Depot:

                          (1)     Defendant’s profits and all damages sustained by Office Depot as a

   result of Defendant’s acts of trademark infringement;

                          (2)     all gains, profits, and advantages derived by Defendant as a result of

   Defendant’s acts of unfair competition; and

                          (3)     all damages, including an amount which would have been a

   reasonable royalty, as a result of Defendant’s misappropriation of Mr. Smith’s likeness in violation

   of Fla. Stat. § 540.08 and Florida common law.

                 E.       Order that Defendant be required to pay to Office Depot treble damages

   pursuant to 15 U.S.C. § 1117(b);
                                                      14

               350 EAST LAS OLAS BOU LEVARD | SUITE 1000 | FORT LAUDERDALE, FLORIDA 33301
                      t: (954) 525-9900 | f: (954) 523-2872 | WWW.BERGERSINGERMAN.COM
Case 9:19-cv-81305-AHS Document 1 Entered on FLSD Docket 09/24/2019 Page 15 of 15



                  F.       Order Defendant to pay Office Depot punitive damages in a sum to be

   determined at trial based on Defendant’s deliberate and intentional infringement, unfair

   competition, and violation of Fla. Stat. § 540.08;

                  H.       Enter a finding that this is an exceptional case and order that Defendant be

   required to pay to Office Depot the costs of this action and Office Depot’s reasonable attorney's

   fees pursuant to 15 U.S.C. § 1117; and

                  I.       Order that Office Depot be awarded such other and further relief as the Court

   finds just.

   Dated: September 24, 2019                             Respectfully submitted,


                                                         BERGER SINGERMAN LLP
                                                         Attorneys for Plaintiffs
                                                         350 East Las Olas Boulevard, 10th Floor
                                                         Fort Lauderdale, Florida 33301
                                                         Main: (954) 712-5138
                                                         Facsimile: (954) 523-2872

                                                         By: s/ Geoffrey Lottenberg
                                                             Geoffrey Lottenberg
                                                             Florida Bar No. 56240
                                                             glottenberg@bergersingerman.com
                                                             P. Benjamin Zuckerman
                                                             bzuckerman@bergersingerman.com
                                                             Florida Bar No. 187143
                                                             drt@bergersingerman.com




   9328451-3




                                                    15

                 350 EAST LAS OLAS BOU LEVARD | SUITE 1000 | FORT LAUDERDALE, FLORIDA 33301
                        t: (954) 525-9900 | f: (954) 523-2872 | WWW.BERGERSINGERMAN.COM
